



Aflac Incorporated 3rd Quarter 2016 10-Q [afl-09301610q.htm]
EXHIBIT 10.8


FIRST AMENDMENT TO THE
AFLAC INCORPORATED EXECUTIVE DEFERRED COMPENSATION PLAN
(As amended and restated effective September 1, 2015)
THIS AMENDMENT to the Aflac Incorporated Executive Deferred Compensation Plan
(the “Plan”) is effective as stated below.
WITNESSETH:
WHEREAS, Aflac Incorporated (the “Company”) has previously established the Plan
for the benefit of its eligible employees and their beneficiaries; and
WHEREAS, pursuant to Section 10.1 of the Plan, the Administrative Committee of
the Plan (the “Committee”) is authorized to amend the Plan; and
WHEREAS, the Committee has approved the First Amendment to the Plan, which
(i) changes the definition of annual bonuses that may be deferred under the
Plan; (ii) excludes Territory Vice Presidents, the Sales Senior Vice President
and any other officer or director who is eligible to earn an annual bonus under
the Aflac Sales Incentive Plan or any successor of that plan from active
participation; (iii) permits mid-year enrollment only if authorized in writing
by the Chief Executive Officer, his authorized designee, the Senior Human
Resources Officer or the Compensation Committee; (iv) limits annual bonus
deferrals to 75%; (v) permits participants to elect payment on the earlier of
separation from service or a specified date; (vi) requires a single payment
election each year for all elective deferrals, matching contributions and
discretionary contributions for the year; and (vii) authorizes the Compensation
Committee to approve plan amendments.
NOW, THEREFORE, the Plan is hereby amended as follows:
1.Section 1.4 is amended, effective for all Deferral Contributions and Matching
Contributions made
with respect to Annual Bonuses considered earned after December 31, 2016, by
deleting said section in its entirety and substituting in lieu thereof the
following:


1.4    Annual Bonus means, for a Participant for any Plan Year, that portion of
an Eligible Employee’s compensation for that Plan Year payable before the
Participant’s Separation from Service as an annual bonus under the Aflac
Management Incentive Plan or any successor plan thereto.
2.Section 1.26 is amended, effective for Plan Years beginning on or after
January 1, 2017, by deleting said section in its entirety and substituting in
lieu thereof the following:


1.26    Eligible Employee means, for a Plan Year, an individual who is a
U.S.-based employee of a Participating Company and who is either an officer
(other than an Assistant Vice President, Territory Vice President, Sales Senior
Vice President or any other officer who is eligible to earn an annual bonus
under the Aflac Sales Incentive Plan or any successor of that plan) or a
Director of such







--------------------------------------------------------------------------------







Participating Company (other than a Market Director, Co-Market Director,
Assistant Market Director or any other director who is eligible to earn an
annual bonus under the Aflac Sales Incentive Plan or any successor of that
plan). The Compensation Committee, from time to time and in its sole discretion,
may designate such other individuals, on an individual basis or as part of a
specified group, as eligible to participate in the Plan. To be an “Eligible
Employee”, such an employee must be a member of a select group of key management
or highly compensated employees of the Affiliates.
3.Section 2.1(b) is amended, effective January 1, 2017, by deleting said section
in its entirety and substituting in lieu thereof the following:


(b)    Interim Plan Year Participation. If determined in writing by the Chief
Executive Officer of the Controlling Company, his duly authorized designee, the
Senior Human Resources Officer of the Controlling Company, or the Compensation
Committee, in his or its sole discretion, an individual who becomes an Eligible
Employee during a Plan Year will be eligible to participate in the Plan with
respect to Deferral Contributions. Such individual’s participation will become
effective as of the date specified in writing by the Chief Executive Officer of
the Controlling Company, his duly authorized designee, the Senior Human
Resources Officer of the Controlling Company, or the Compensation Committee at
the time such individual is selected as a Participant.
4.Section 3.2(a)(ii)(A) is amended, effective January 1, 2017, by deleting said
section in its entirety and substituting in lieu thereof the following:


(A)    Salary Deferrals. If a Participant initially becomes an Eligible Employee
(determined in accordance with Code Section 409A) and does not make an initial
Salary Deferral Election within the time period set forth in subsection (i)
above, such Participant may make a prospective Salary Deferral Election (but not
an Annual Bonus Election) either before or within 30 days after the date on
which his participation becomes effective, but only if permitted by the Chief
Executive Officer of the Controlling Company, his duly authorized designee, the
Senior Human Resources Officer of the Controlling Company, or the Compensation
Committee, in his or its sole discretion. Such election will apply to the
Participant’s Base Salary for services performed after the Salary Deferral
Election is made, starting with the second payroll period that begins after the
30-day period commencing on the date on which the Participant’s participation
becomes effective.
5.Section 3.2(c)(ii) is amended, effective for all Deferral Contributions and
Matching Contributions made with respect to Annual Bonuses considered earned
after December 31, 2016, by deleting said section in its entirety and
substituting in lieu thereof the following:





















--------------------------------------------------------------------------------





(ii)    Bonus Deferrals. A Participant may elect to defer his Annual Bonus up to
75% (or such other maximum percentage and/or amount, if any, established by the
Administrative Committee from Plan Year to Plan Year).
6.Section 5.2(a)(ii) is amended, effective for Plan Years beginning on or after
January 1, 2017, by deleting said section in its entirety and substituting in
lieu thereof the following:


(ii)    Payment Date Election. A Participant may elect, at the time he makes a
Salary Deferral Election and/or Annual Bonus Election for a Plan Year, to have
the Payment Date for the portion of his Post-409A Account balance attributable
to Deferral Contributions for such Plan Year (including any vested Matching
Contributions related to such Deferral Contributions) be (A) a specified date
that is after the 1-year period following the end of the Plan Year to which the
election applies; or (B) the earlier of a specified date that is after the
1-year period following the end of the Plan Year to which the election applies
or the date provided in subsection (a)(i) above. Notwithstanding the foregoing
election timing requirements, if the Participant elected a Payment Date before
January 1, 2009, such Payment Date election will apply.
7.Section 5.2(b)(ii)(A) is amended, effective for Plan Years beginning on or
after January 1, 2017, by deleting said section in its entirety and substituting
in lieu thereof the following:


(A)    Election of Annual Installments. A Participant may elect, at the time he
makes a Salary Deferral Election and/or Annual Bonus Election for a Plan Year,
to receive the benefit attributable to Deferral Contributions for such Plan Year
(including any vested Matching Contributions related to such Deferral
Contributions) in the form of annual installments. Notwithstanding the foregoing
election timing requirements, if the Participant elected a form of payment
before January 1, 2009, such election will apply.
8.Section 5.2(c) is amended, effective January 1, 2017, by deleting said section
in its entirety and substituting in lieu thereof the following:


(c)    Modifications of Form and Timing.
(i)    Availability of Election.
(A)    Contributions Related to Plan Years Before 2017. With respect to amounts
attributable to Plan Years beginning before January 1, 2017, a Participant may
make one or more elections to (i) delay the payment (or commencement) of the
portion of his Post-409A Account attributable to a selected Plan Year’s Salary
Deferral Election or Annual Bonus Election, and/or (ii) change the form of
payment to: (A) have such portion of his Post-409A Account paid in the form of
annual installment payments as described above, (B) change the number of









--------------------------------------------------------------------------------





installment payments elected, or (C) change installments to a lump sum. Any
election under this subsection will specify the number of installment payments
elected, if any.
(B)    Contributions Related to Plan Years After 2016. With respect to amounts
attributable to Plan Years beginning on or after January 1, 2017, a Participant
may make one or more elections to (i) delay the payment (or commencement) of the
portion of his Post-409A Account attributable to a selected Plan Year’s Deferral
Contributions, and/or (ii) change the form of payment to: (A) have such portion
of his Post-409A Account paid in the form of annual installment payments as
described above, (B) change the number of installment payments elected, or (C)
change installments to a lump sum. Any election under this subsection will
specify the number of installment payments elected, if any.
(ii)    Delay in Payment Date. In the event of an election under subsection
(c)(i) to delay the Payment Date but not to change the form of payment, the
Payment Date for the portion of the Participant’s Post-409A Account payable on
such Payment Date shall be delayed as follows: (A) if payment upon Separation
from Service pursuant to Section 5.2(a)(i) is being altered, such payment shall
be delayed to 5 years after the date of payment that would otherwise apply; (B)
in the case of a Payment Date that is a specified date, the Payment Date shall
be delayed to a new specified date that is at least 5 years after such
originally specified date; (B) in the case of a Payment Date that is described
in subclause (B) of Section 5.2(a)(ii), (1) if the specified date is being
altered, such specified date shall be delayed to a new specified date that is at
least 5 years after the originally specified date, and (2) if the payment upon
Separation from Service is being altered, such payment shall be delayed to 5
years after the date of payment that would otherwise apply. In the event of an
election under subsection (c)(i) that includes a change in the form of payment,
the Payment Date for such portion of the Participant’s Post-409A Account shall
be delayed to 5 years after the Payment Date that would have applied (so that,
in the case of an election of a Payment Date that is described in subclause (B)
of Section 5.2(a)(ii), payment upon Separation from Service and payment upon the
specified date shall both be delayed to 5 years after the date payment would
otherwise be made).
(iii)    Restrictions. Any election under this subsection (c) will not take
effect until 12 months after the date on which the election is made, and, if
made within 12 months before the payment was scheduled to begin or be made under
the previous payment terms, will not be effective. In the case of an amount
payable on a specified date selected under Section 5.2(a)(ii) or subsection
(c)(i), an election under this subsection (c) will be made at least 1 year
before such specified date.











--------------------------------------------------------------------------------





9.Section 5.5(b) is amended, effective January 1, 2017, by deleting said section
in its entirety and substituting in lieu thereof the following:


(b)    Participant Election in Absence of Designation by Grantor. If the Chief
Executive Officer of the Controlling Company (to the extent duly authorized) or
his duly authorized designee, the Senior Human Resources Officer of the
Controlling Company, or the Compensation Committee, as applicable, does not
designate a time and form of payment for Discretionary Contributions as provided
in subsection (a), then such Discretionary Contribution will be distributed (A)
with respect to contributions for Plan Years beginning before January 1, 2017,
at the same time and in the same form of payment applicable to such
Participant’s Salary Deferral Election, if any (including any modifications
thereafter made in accordance with the provisions of this Article), applicable
to the Plan Year in which the Discretionary Contribution is made, but only if
either (i) such Salary Deferral Election was made before the first day of the
first Plan Year in which services to which the Discretionary Contribution are
attributable are performed, or (ii) such Salary Deferral Election was made
pursuant to Section 3.2(a)(ii) and was made before the first day on which
services to which the Discretionary Contribution are attributable are performed;
and (B) with respect to contributions for Plan Years beginning on or after
January 1, 2017, at the same time and in the same form of payment elected for
such Participant’s Deferral Contributions (including any modifications
thereafter made in accordance with the provisions of this Article) for the Plan
Year in which the Discretionary Contribution is made, or, if the Participant
does not make Deferral Contributions for a Plan Year, he or she may make an
election regarding time and form of payment as permitted in Section 5.2 for any
Discretionary Contribution made for such Plan Year, but in either case only if
either (i) the Participant’s election was made before the first day of the first
Plan Year in which services to which the Discretionary Contribution are
attributable are performed, or (ii) the Participant’s election was made pursuant
to Section 3.2(a)(ii) and was made before the first day on which services to
which the Discretionary Contribution are attributable are performed.
10.Section 10.1 is amended, effective January 1, 2017, by deleting said section
in its entirety and substituting in lieu thereof the following:


10.1    Amendments.
The Administrative Committee or the Compensation Committee will have the right,
in its sole discretion, to amend the Plan in whole or in part at any time and
from time to time; provided, any amendment that may result in significantly
increased expenses under the Plan must be approved by the Compensation
Committee. Any amendment






 





--------------------------------------------------------------------------------





will be in writing and executed by a duly authorized officer of the Controlling
Company. An amendment to the Plan may modify its terms in any respect
whatsoever; provided, no such action may reduce the amount already credited to a
Participant’s Account without the affected Participant’s written consent. All
Participants and Beneficiaries will be bound by such amendment.
11.Except as specifically amended hereby, the Plan will remain in full form and
effect.


IN WITNESS WHEREOF, an officer of Aflac Incorporated has executed this Amendment
as of the date written below.


AFLAC INCORPORATED
 
 
By:
/s/ Matthew D. Owenby
 
 
Date:
October 7, 2016








